Exhibit 10.31 to 2008 10-K

AMENDED TIME-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

 

Name of Director:    Grant Date:    April 17, 2007 Number of Shares:    3,034
Vest Date:    April 16, 2010

In 2007, pursuant to the provisions of the Convergys Corporation 1998 Long Term
Incentive Plan, as amended (the “Plan”), a copy of which has been delivered to
you, the Board of Directors of Convergys Corporation (the “Board”) granted you a
time-based restricted stock unit award that had a Grant Date, number of Shares
and Vest Date as are noted above (your “2007 restricted stock unit award”). On
April 22, 2008, the Board approved certain amendments to the terms of your 2007
restricted stock unit award to document and ensure compliance with Internal
Revenue Code Section 409A. The following terms, conditions and restrictions
shall govern your 2007 restricted stock unit award on and after January 1, 2008.

1. Delivery of Shares. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) indicated above 30 days following the Vest
Date indicated above.

2. Forfeiture of Award. Notwithstanding the provisions of Section 1 hereof, your
right to receive Shares that are the subject of this award shall be forfeited
automatically and without further notice if you cease to be a member of the
Board prior to the Vest Date for any reason other than your death, disability or
retirement. For purposes of this Section 2 and the other provisions of this
Agreement:

 

  a. “disability” means an illness or injury of yours which the Board determines
prevents you from continuing to perform your duties as a member of the Board;
and

 

  b. “retirement” means retirement after your having (I) attained the age
specified in the retirement policy applicable to Board members, as amended from
time to time, or (II) completed five years of service on the Board.

3. Death, Disability or Retirement. Subject to the provisions of this Section 3,
if you cease to be a member of the Board both prior to the Vest Date indicated
above and due to your death, disability or retirement, this award will become
fully vested (i.e., vested as to all of the Shares covered by this award) as of
the date you so cease to be a Board member. Notwithstanding the foregoing, if
you cease to be a member of the Board due to retirement less than one year from
the date this award was granted, this award will become vested only with respect
to the number of Shares covered by the award that bears the same ratio as the
number of days from the date of grant through the date of retirement bears to
the number of days from the date of grant to the Vest Date. If this award or any
portion of this award becomes vested in accordance with the provisions of this
Section 3,

 

2007 Award, as amended through April 2008    Page 1



--------------------------------------------------------------------------------

then, notwithstanding the provisions of Section 1 hereof, the number of Shares
with respect to which this award becomes vested under the provisions of this
Section 3 will be delivered 30 days following the earlier of (I) the date you
separate from service from the Company and its affiliates or (II) the Vest Date
indicated above. For purposes of this Section 3:

 

  a. you will be considered to “separate from service” with the Company and its
affiliates on the date both you have ceased to be a member of the Board and any
contract or contracts under which all of your services for the Company and its
affiliates are performed have expired (provided that the expiration of such
contract or contracts constitutes a good faith and complete termination of your
contractual relationship with the Company and its affiliates and the Company and
its affiliates do not anticipate a renewal of the contractual relationship or
your becoming an employee of the Company or any of its affiliates); and

 

  b. an “affiliate” of the Company means any entity that is considered a single
employer with the Company under Section 414(b) or (c) of the Internal Revenue
Code (the “Code”), but with such Code sections determined in accordance with the
modifications described in the first sentence of Treasury Regulation
1.409A-1(h)(3).

4. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

5. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

6. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
This award is intended to be compliant with the provisions of Section 409A of
the Code. This award shall be construed, administered and governed in a manner
that effects such intent, provided that the Company does not represent or
guarantee that any particular federal or state income, estate or other tax
consequences will occur because of this award and the remuneration provided
hereunder.

7. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

2007 Award, as amended through April 2008    Page 2



--------------------------------------------------------------------------------

9. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of this award.

10. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

11. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

2007 Award, as amended through April 2008    Page 3



--------------------------------------------------------------------------------

Please indicate your acceptance of this amended award by signing below.

 

    BOARD OF DIRECTORS OF CONVERGYS CORPORATION Dated:         By:            
Tammy L. Rohrer, Assistant Secretary Dated:                     Accepted and
Agreed

 

2007 Award, as amended through April 2008    Page 4